Citation Nr: 0918466	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-31 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for a left shoulder 
disorder.  

2.	Entitlement to service connection for the residuals of rib 
fractures.  

3.	Entitlement to service connection for bilateral hearing 
loss, including as due to a service connected perforated 
tympanic membrane.  

4.	Entitlement to an initial rating in excess of 10 percent 
for the residuals of a right shoulder sprain.  

5.	Entitlement to an initial compensable rating for a right 
tympanic membrane perforation.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers
ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to January 
2004.  

This case initially to the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  It was remanded for further 
development in July 2008.  Pertinent development has been 
accomplished and the matter has been returned to the Board.

Recently received mail from the Veteran appears to suggest he 
desires to raise a claim for service connection for tinnitus.  
If so, he and or his representative should file such claim 
with specificity at the RO.


FINDINGS OF FACT

1.	A continuing left shoulder disorder was not evident during 
service or until several years thereafter and is not shown to 
have been caused by any in-service event.

2.	Residuals of a rib fracture are not currently demonstrated 
and were not clinically established in service.  

3.	Bilateral hearing loss is not currently demonstrated.  

4.	A right shoulder disorder is currently manifested by pain 
and motion of forward flexion from 0 to 170 degrees, 
abduction from 0 to 160 degrees, adduction from 0 to 30 
degrees, internal rotation from 0 to 90 degrees, and external 
rotation from 0 to 80 degrees.  

5.	A perforated tympanic membrane is currently manifested by 
a history of the residuals of a perforation without active 
pathology.


CONCLUSIONS OF LAW

1.	A chronic left shoulder disorder was neither incurred in 
nor aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.	The residuals of a rib fracture were neither incurred in 
nor aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

3.	Bilateral hearing loss was neither incurred in nor 
aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

4.	The criteria for a rating in excess of 10 percent for the 
residuals of a right shoulder sprain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5024 
(2008).  

5.	The criteria for a compensable rating for a perforated 
right tympanic membrane have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Code 6211 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in April 2004, March 2005, July 2007, 
and August 2008, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In August 2006 and in the VCAA notification letter in 
July 2007, the Veteran was given all appropriate 
notifications.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Id. at 43-44.  Regarding these requirements, it 
is noted that VA is not required to provide separate 38 
U.S.C.A. § 5103(a) notice with regard to "downstream" issues, 
where the notice was provided in connection with the original 
claim; See VAOPGCPREC 8-2003 (Dec. 22, 2003), 69 Fed. Reg. 
25180 (2004) see also Grantham v. Brown, 114 F .3d 1156 
(1997).  The claims regarding the increased evaluations are 
issues stemming from issues of service connection.  

The Veteran is claiming service connection for several 
disorders, including a left shoulder disorder, residuals of 
rib fractures and bilateral hearing loss.  The Board has 
reviewed all the evidence of record, including service 
treatment records, reports of VA outpatient treatment, and 
the results of VA compensation examinations.  After review of 
the evidence of record, no basis can be found for the 
establishment of service connection for any of these 
disorders.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Regarding the Veteran's claim for service connection for a 
left shoulder disorder, it is noted that review of the 
service treatment records does not show any injury of the 
left shoulder during service.  There is a reference in one 
treatment referral for physical therapy for left shoulder 
pain.  The reference is not dated, but refers to the Veteran 
having had a motor vehicle accident in September or October.  
The provisional diagnosis was left shoulder pain, but there 
is no indication that the Veteran attended physical therapy 
and there are no further references in the service treatment 
records to left shoulder pain.  

The record does contain a private medical evaluation of his 
ribs and left shoulder following a fall in October 2001.  The 
Veteran reported landing on his left shoulder, and complained 
of pain on movement.  X-rays of the ribs and left shoulder 
revealed no fractures, dislocations, or other chronic disease 
processes.

On examination by VA in October 2008, a VA physician reviewed 
the Veteran's medical records and history and conducted an 
examination.  A medical opinion was rendered an opinion that 
it was at least as likely as not that the Veteran's left 
shoulder disorder was related to an automobile accident that 
occurred subsequent to service and was not related to his 
period of active duty.  Under these circumstances, as a 
chronic left shoulder disorder was not manifested during 
service, within one year thereafter, and has not been 
otherwise shown to be related to service, the claim must be 
denied.  See Boyer supra.  

Regarding the claims for service connection for residuals of 
a rib fracture and for hearing loss, including as related to 
a service connected tympanic membrane perforation, it is a 
basic criteria for compensation that the claimed disability 
must be currently demonstrated.  As will be discussed, these 
disorders are not currently demonstrated so that service 
connection must be denied.  Review of the service treatment 
records show that the Veteran was seen for complaints that 
his ribs hurt after he had slipped and fallen in October 
2001.  X-ray studies were conducted to rule out a rib 
fracture.  These studies, dated in October 2001, showed no 
evidence of a fracture of the left ribs.  An examination by 
VA dated in October 2008 found no evidence of a rib fracture 
or other residuals of a chest injury.  As such no disability 
is currently demonstrated, service connection must be denied.  

Service connection for impaired hearing shall not be 
established when the hearing status meets pure tone and 
speech recognition criteria.  Hearing status shall not be 
considered service connected when the thresholds for the 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz are 
all less than 40 decibels; thresholds for at least three of 
these frequencies are 25 decibels or less; and speech 
recognition scores used in the Maryland CNC tests are 94 
percent or better.  38 C.F.R. § 3.385. 

"Audiometric testing measures threshold hearing levels (in 
decibels (dB)) over a range of frequencies (in Hertz (Hz); 
the threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing 
loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Service treatment records include audiometric testing 
conducted in September 2000; March 2002, following a diving 
injury in which the Veteran sustained a perforation of his 
right tympanic membrane; and May 2002.  Testing shows a 
degree of hearing loss in the right ear March 2002, following 
the injury, but normal hearing in September 2000 and May 
2002.  Audiometric testing conducted at a private facility in 
September 2006 also shows normal hearing in each ear.  As 
chronic hearing loss is not currently demonstrated, service 
connection must be denied.  Recent correspondence from the 
appellant notes that he has normal hearing.

The Veteran also involves the Veteran's claim that the 
severity of his service-connected right shoulder disorder and 
right tympanic membrane perforation warrant a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim. Fenderson v. West, 12 Vet. App. 119 
(1999). Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified. Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran has been service connected for the residuals of a 
right shoulder strain.  He has been awarded a 10 percent 
rating as this disorder being analogous to tenosynovitis of 
the shoulder joint.  This disorder is rated on the basis of 
limitation of motion as is degenerative arthritis.  38 C.F.R. 
§ 4.71a, Code 5024.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

The Veteran's right shoulder disorder may also be rated on 
the basis of limitation of motion of the right shoulder.  For 
limitation of motion of the arm to shoulder level, a 20 
percent rating is warranted; for motion limited to midway 
between the side and shoulder level, a 30 percent rating is 
warranted for a major extremity and 20 percent rating is 
warranted for a minor extremity.  For motion limited to 
within 25 degrees from the side, a 40 percent rating is 
warranted for a major extremity and a 30 percent rating is 
warranted for a minor extremity.  38 C.F.R. § 4.71, Code 
5201.

An examination was conducted by VA in October 2008.  At that 
time, it was noted that the Veteran was right handed.  The 
Veteran complained of pain in the right shoulder.  He stated 
that this interfered with his ability to work as a 
construction worker.  Range of motion of the right shoulder 
showed forward flexion to be from 0 to 170 degrees.  
Abduction was from 0 to 160 degrees.  Adduction was from 0 to 
30 degrees.  Internal rotation was from 0 to 90 degrees.  
External rotation was from 0 to 80 degrees.  

For a 20 percent evaluation for the shoulder disorder, it 
must be demonstrated that motion be limited to shoulder 
level, which is 90 degrees.  See 38 C.F.R. § 4.71a, Plate I.  
The examination report shows flexion to 170 degrees and 
abduction to 160 degrees.  This is far in excess of shoulder 
level.  Still, the motion is less than normal.  Id.  If rated 
analogous to degenerative arthritis, this noncompensable 
limitation warrants a 10 percent rating, but there is no 
basis for a rating in excess of this award.  This would only 
be warranted if it could be demonstrated that the motion 
could be limited to shoulder level or less.  The rating 
assigned contemplates some painful movement and his 
complaints of pain alone do not provide a basis for a higher 
rating.  As such, a rating in excess of 10 percent is not 
warranted and the claim must be denied.  There is no basis 
for an extraschedular rating as it is not shown that the 
disorder is so unusual or has such characteristics to render 
application of the regular schedular provisions impractical.  
38 C.F.R. § 3.321

The Veteran has been service connected for a right tympanic 
membrane perforation.  Perforations are rated noncompensable.  
38 C.F.R. § 4.87, code 6211.  This is the maximum schedular 
evaluation available under applicable regulations.  It can be 
argued that a higher rating should be assigned on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  The 
Board does not have the authority to assign an extraschedular 
rating in the first instance, and under the circumstances of 
this case the Board finds no basis to refer the matter to 
designated VA officials for consideration of an 
extraschedular increased rating.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular rating standards.  Such 
factors do not appear in this case.  There is nothing 
exceptional about the Veteran's tympanic membrane 
perforation, compared to similarly situated Veterans, such 
that a compensable evaluation is warranted.   38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.  Under these circumstances, 
an increased rating is denied.  

It is noted that there is some disagreement as to whether 
appellant missed an examination recently scheduled as to the 
ears.  He does not claim any residuals of a perforated ear 
drum which would warrant a compensable rating.  He has 
provided private medical evidence.  As such, there is no need 
for additional examination on this matter.

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a left shoulder disorder is denied.  

Service connection for the residuals of rib fractures is 
denied.  

Service connection for bilateral hearing loss, including as 
due to a service connected perforated tympanic membrane, is 
denied.  

An initial rating in excess of 10 percent for the residuals 
of a right shoulder sprain is denied.  

An initial compensable rating for a right tympanic membrane 
perforation is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


